Nationstar Mtge., LLC v Medley (2019 NY Slip Op 00448)





Nationstar Mtge., LLC v Medley


2019 NY Slip Op 00448


Decided on January 23, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
VALERIE BRATHWAITE NELSON, JJ.


2016-03296
 (Index No. 13613/14)

[*1]Nationstar Mortgage, LLC, respondent, 
vDonald A. Medley, et al., appellants, et al., defendants.


Donald A. Medley and Sharon Y. Medley, South Ozone Park, NY, appellants pro se.
Akerman LLP, New York, NY (Jordan M. Smith of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Donald A. Medley and Sharon Y. Medley appeal from an order of the Supreme Court, Queens County (Raffaele, J.), entered September 23, 2015, which denied their motion to strike an affidavit submitted by an employee of the plaintiff.
ORDERED that the order is affirmed, with costs.
The plaintiff commenced this action to foreclose a mortgage. Thereafter, the plaintiff moved, inter alia, for summary judgment on the complaint, to strike the answer of the defendants Donald A. Medley and Sharon Y. Medley (hereinafter together the Medley defendants), and for an order of reference. The Medley defendants then moved to strike an affidavit of one of the plaintiff's employees which had been submitted by the plaintiff in support of its motion. In the order appealed from, the Supreme Court denied the Medley defendants' motion.
Under the circumstances of this case, the Supreme Court properly denied the Medley defendants' motion to strike the affidavit of the plaintiff's employee (cf. Colon v Bell, 137 AD3d 1067, 1068; Cortez v Northeast Realty Holdings, LLC, 78 AD3d 754, 757).
The defendant's remaining contentions either are without merit or are not properly before this Court, as they involve matters that were not the subject of the order appealed from (see Spann v City of New York, 145 AD3d 932, 934).
AUSTIN, J.P., ROMAN, SGROI and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court